Citation Nr: 0900685	
Decision Date: 01/07/09    Archive Date: 01/14/09	

DOCKET NO.  01-09 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD), and, if 
so, whether the claim may be reopened.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1964 to August 1968.  
He served in Vietnam from September 1965 to September 1966.

This case is REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required.


REMAND

A review of the evidence of record reveals that service 
connection for PTSD was denied by rating decision dated in 
October 1999.  The basis for the denial action was that 
although the veteran related several stressful incidents that 
occurred to him during service, there was no credible 
supporting evidence showing that any claimed inservice 
stressors actually occurred.  The veteran was notified of the 
denial action by communication dated January 29, 2000.  A 
timely appeal did not ensue notification.  

Received late in 2000 were communications from a private law 
office indicating that it had agreed to represent the 
veteran.

Received on September 21, 2001, was a communication dated 
September 20, 2001, from a paralegal at the law office 
indicating that the veteran was currently hospitalized by VA 
for treatment of PTSD and was appealing the decision denying 
him service connection for that disorder.  However, because 
the time limit for filing a notice of disagreement with the 
rating action had passed, the communication received in 
September 2001 actually constitutes a request to reopen a 
previously denied claim.  See 38 C.F.R. § 20.302 (2008).

The Veterans Claim Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and to assist claimants in 
substantiating VA claims.  See 38 U.S.C.A. §§ 5103, 5103A, 
and 38 C.F.R. § 3.159.  38 U.S.C.A. § 5103 requires that VA 
notify a claimant of the information and evidence needed to 
substantiate a claim, what evidence and information VA will 
obtain, and what the claimant must provide.  With regard to 
claims to reopen, in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) essentially stated that VA must notify a 
claimant of the information and evidence that is necessary to 
reopen a claim and of what information and evidence is 
necessary to establish entitlement to the underlying claim 
for the benefits sought by the claimant.  Review of the 
claims file reveals that notice with regard to reopening a 
claim of entitlement to service connection for PTSD is 
incomplete.  In Kent, the Court essentially required VA to 
describe both specifically and affirmatively the kinds of 
evidence required to constitute new and material evidence.  
The veteran has not been provided with such information with 
regard to his claim.

The Board notes that when the case was recently before the 
Board in September 2005, it was remanded in order for the 
veteran to provide more specific information with regard to 
the claimed stressful experiences he had during his military 
service.  For whatever reason, the veteran failed to provide 
any response.  Since the case is being remanded for 
procedural purposes, the Board believes that the veteran 
should be given one more opportunity to provide more specific 
information because the evidence that is currently of record 
does not corroborate the veteran's recollection of his 
experiences in Vietnam.

In view of the foregoing, the case is REMANDED for the 
following:

1.  VA should again request that the 
veteran provide more specific information 
as to his claimed stressful experiences 
in Vietnam, to include his unit of 
assignment at the time of any stressful 
incidents, the locations of such 
occurrences, the names of any individuals 
injured or killed, and any other 
information which could be used to 
substantiate his claim.  He should be 
advised that this information is 
necessary to obtain supportive evidence 
of the claimed stressful event or events 
and that he must be as specific as 
possible, because without such details an 
adequate search for verifying information 
cannot be conducted.

2.  The veteran should be provided with 
an appropriate VCAA notice letter.  That 
should include notification of the 
evidence of record, notification of the 
information that is necessary to 
establish entitlement to service 
connection for the claimed disorder, and 
notice regarding evidence and information 
necessary to reopen the claim.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the claim.  If the benefit 
sought on appeal is not granted, the 
veteran should be provided a Supplemental 
Statement of the Case and be given an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if in 
otherwise in order.

By this REMAND, the Board intimate no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals





Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





